         Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.                                    Misc. No. 1:20-mc-0016-ABJ

 IN RE: JUROR QUESTIONNAIRES
 IN UNITED STATES v. STONE

                                 Defendant.

     GOVERNMENT’S RESPONSE TO PETITIONER MICHAEL CERNOVICH’S
        REQUEST FOR PUBLIC ACCESS TO JUROR QUESTIONNAIRES

       Petitioner Michael Cernovich moves this Court for an order granting public access to the

written answers on jury questionnaires used in voir dire, along with the juror identification number

of the foreperson, in the case of United States v. Roger Stone, Case No. 1:19-cr-0018 (ABJ)

(“Stone”). See ECF No. 4, Attachment No. 1. Amici press organizations, represented by the

Reporters’ Committee for Freedom of the Press, support the request. See ECF No. 15. The

defendant, Roger Stone, has taken no position.

       The petitioner’s motion should be granted in part and denied in part. The public interest in

accessing voir dire is substantial, and must be balanced with the criminal justice system’s interest

in protecting jurors from harassment and intimidation. In order to strike this balance, the public

should be granted access to jury questionnaires and voir dire transcripts, which should be redacted

to shield the jurors’ identities. And although no juror, including the foreperson, should be publicly

identified, the public should be granted access to the forepersons’s juror identification number or

some other mechanism that would allow the public to associate the foreperson’s jury questionnaire

with the foreperson’s voir dire responses.
            Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 2 of 7



                                     LEGAL PRINCIPLES

       The public has a presumptive First Amendment right of access to criminal trials, which

extends to the jury selection process because of its importance both to the parties and to the

criminal justice system’s proper functioning. See Press-Enterprise Co. v. Superior Court, 464

U.S. 501, 505 (1984). The public has a compelling interest in “learn[ing] whether the seated jurors

are suitable decision-makers.” United States v. Blagojevich, 612 F.3d 558, 561 (7th Cir. 2010).

Jury questionnaires, which “merely facilitate and streamline voir dire” are part and parcel of the

jury selection process; there is no meaningful distinction between questionnaires and in-person

voir dire. In re Jury Questionnaires, 37 A.3d 879, 886 (D.C. 2012) (collecting federal and state

caselaw).

       The public’s presumptive right of access to voir dire, however, must be weighed against

the criminal justice system’s interest in safeguarding juror privacy and protecting jurors from

harassment, particularly in trials subject to intense media and other scrutiny. See United States v.

Aguiar, 894 F.3d 351, 355 (D.C. Cir. 2018); see also United States v. Bruno, 700 F. Supp. 2d 175,

182 (N.D.N.Y. 2010) (“The interest in protecting jurors’ privacy rights strengthens the integrity of

our justice system by assuring their rights to safety and privacy and by encouraging candor of

impaneled and prospective jurors and future venire.”) (citing United States v. King, 140 F.3d 76,

79 (2d Cir. 1998)). The Court has explicitly validated the importance of balancing the public right

of access and juror privacy and security in this case, observing during a February 25, 2020, hearing

related to the defendant’s second motion for new trial:

                [A]ny attempts to invade the privacy of the jurors or to harass and
                intimidate them is completely antithetical to our entire system of
                justice in which the accused has a constitutional right to a trial by
                jury. And members of the public are called upon to give that right
                effect by showing up for jury selection and by serving if selected.




                                                 2
         Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 3 of 7



               While judges may volunteer for their positions and any public
               attention that comes along with them, jurors are not volunteers.
               They are deserving of the public’s respect, and they deserve to have
               their privacy protected, and attempts to disregard that for personal
               or political gain can have a significant chilling effect on the
               willingness of other members of the public to show up when they’re
               summoned in the future. This hurts everyone who may depend on
               his or her right to a jury trial someday.

Stone 2/25/2020 Tr. 12.

     BALANCING PUBLIC ACCESS AND JURY PRIVACY IN THE STONE CASE

       As the Court has observed, the Stone case was (continues to be) “indisputably a widely

publicized case,” Stone 2/25/2020 Tr. 9, in which from the outset there existed concerns over juror

harassment and intimidation. Accordingly, consistent with the legal principles set forth above—

and without objection—jury selection in the Stone case occurred in an open courtroom with juror

identities and privacy rights protected by (1) the assignment of a number, (2) the sealing of juror

questionnaires, and (3) individualized voir dire occurring at the bench. Moreover, during the trial

of the case itself, seated jurors were escorted to and from the courthouse each day by U.S.

Marshals.

       After the jury’s verdict, the defendant filed under seal a first motion for new trial contesting

the Court’s decision on certain for cause challenges. See Stone ECF No. 266. The Court issued a

public order denying the motion, in which it described written and oral responses by jurors in voir

dire, but redacted any information that might personally identify the jurors at issue. See Stone ECF

No. 288. The Court also ordered the parties to submit proposed redactions to its sealed pleadings

consistent with that approach. Id.

       The defendant filed a second new trial motion, also under seal, in which it claimed,

essentially, that the jury foreperson was unfairly biased and misrepresented that bias during voir

dire. See Stone ECF No. 299. The Court held a hearing on the motion on February 25, 2020, in



                                                  3
          Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 4 of 7



which it partially closed the courtroom based on thorough findings under Waller v. Georgia, 467

U.S. 39 (1984). See Stone 2/25/20 Tr. at 15-19. Based on public and sealed information, the Court

determined “that there is a specific and significant interest in juror safety and freedom from

harassment and intimidation that overrides the defendant’s interest and the public interest in an

entirely open proceeding,” and that “[m]aking the jurors’ names or physical appearance known to

the public [during the hearing] would put them at substantial risk of harm.” Id. at 16 (citing Stone

ECF Nos. 279, 355-1). In light of this determination, the Court held the hearing, including

testimony from the foreperson—who had previously disclosed its identity through social media—

in a closed courtroom, while piping a live audio feed of the hearing in an adjacent courtroom. The

foreperson testified anonymously, insofar as the courtroom was closed and the foreperson’s

identity was not revealed. The foreperson was questioned, however, about its social media posts

and about specific answers in its written juror questionnaire. A transcript of that testimony is

publicly available.

                              THE GOVERNMENT’S POSITION

        In light of the foregoing legal principles and the procedures previously adopted in this case,

it is the government’s position that the petitioner’s motion should be granted in part and denied in

part.

        First, that part of the petitioner’s motion seeking access to jurors’ responses to the written

questionnaires should be granted in part. Based on the presumptive right of public access to voir

dire, the public should be granted access to juror questionnaires. However, to protect juror privacy,

and specifically to protect jurors from the continued threat of harassment and intimidation—as

articulated in the Court’s February 25, 2020, Waller findings—the questionnaires and transcripts

should be redacted to remove personal identifying information and any other responsive




                                                  4
         Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 5 of 7



information, such as place of employment or place of residence, which could be used to readily

identify a juror. Although not requested by the petitioner, we note that the same reasoning applies

to the transcripts of courtroom voir dire, because, as explained above, there is no meaningful

distinction between voir dire in a courtroom and voir dire in a juror questionnaire. The government

stands ready to propose and prepare such redactions.

       Second, that part of the petitioner’s motion seeking public access to the foreperson’s juror

identification number—but no other juror’s identification number—should basically be granted.

Because the foreperson has publicly identified itself and was questioned publicly in the hearing on

the defendant’s new trial motion about substantive answers in its questionnaire, and further

because the foreperson’s questionnaire is at the center of a new trial motion in which there is a

substantial public interest, the public should be granted access to the information necessary to

associate the foreperson’s questionnaire with the foreperson itself. To the extent the foreperson’s

juror identification number could be used to actually identify the foreperson, however, the Court

could substitute disclosure of the juror identification number with some other mechanism to

associate the foreperson with the foreperson’s questionnaire.

                                         CONCLUSION

       The presumptive right of public access to voir dire in a criminal trial must be balanced

against the criminal justice system’s substantial interest in safeguarding juror privacy and

protecting jurors from harassment and intimidation. Here, that balance can be achieved by granting

public access to redacted juror questionnaires and transcripts, as set forth above.




                                                 5
Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 6 of 7



                                  Respectfully submitted,

                                  TIMOTHY J. SHEA
                                  D.C. Bar No. 437437
                                  United States Attorney for the
                                  District of Columbia

                             By: /s/ J.P. Cooney
                                 J.P. COONEY, D.C. Bar No. 494026
                                 Assistant United States Attorney
                                 Chief, Fraud & Public Corruption Section

                                  /s/ John D. Crabb
                                  JOHN D. CRABB JR., N.Y. Bar #2367670
                                  Assistant United States Attorney
                                  Acting Chief, Criminal Division




                              6
            Case 1:20-mc-00016-ABJ Document 16 Filed 03/25/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that this pleading was served on counsel for all parties via ECF on March

24, 2020.

                                                    /s/ J.P. Cooney
                                                    J.P. COONEY, D.C. Bar No. 494026
                                                    Assistant United States Attorney
                                                    Chief, Fraud & Public Corruption Section




                                               7
